367 F.2d 825
Charles WILLIAMS, Appellant,v.P. J. DONOVAN, Deputy Commissioner, Department of Labor,Bureau of Employee's Compensation of the SeventhCompensation District et al., Appellees.
No. 22224.
United States Court of Appeals, Fifth Circuit.
Nov. 2, 1966.

Frank S. Bruno, New Orleans, La., for appellant.
Edward P. Jerry, Frederick W. Veters, Asst. U.S. Atty., New Orleans, La., Louis C. LaCour, U.S. Atty., for appellee Donovan.  Charles Donahue, Sol. of Labor, Alfred H. Myers, George M. Lilly, Attys., U.S. Dept. of Labor, of counsel.
Merrit & Jerry, New Orleans, La., for appellees, Florio and American Mutual Liability Ins. Co.
Before JONES and COLEMAN, Circuit Judges, and CHRISTENBERRY, District judge.
PER CURIAM:


1
Although counsel for the appellant strongly urges that this is something more than a review of an award by the Deputy Commissioner in a longshoreman's compensation case by the of whether the award is supported by the record considered as a whole, it is our conclusion that such is the test which must be applied.  The district court had the matter before it on a petition for review.  It is the view of this Court that the facts as recited by the district court are correctly stated in its decision and that the principles which it has announced are sound.  Williams v. Donovan, D.C.E.D.La.1964, 234 F. Supp. 135.  It follows that, applying those principles, the award of the Commissioner and the judgment of the district court should be and are


2
Affirmed.